Citation Nr: 1728437	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  14-02 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from October 1966 to April 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

By way of procedural background, a July 1978 rating decision denied service connection because the Veteran did not submit evidence of a current diagnosis for a cardiovascular disease.  The claim was readjudicated after a special review mandated by the class action Nehmer v. U.S. Veterans' Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer et al v. U.S. Veterans Admin., 284 F. 3d 1158 (9th Cir. 2002) (Nehmer III).  The resulting August 2011 rating decision again denied the claim.

In a January 2017 statement, the Veteran indicated that he wanted to cancel his hearing before the Board.

The issue on appeal was previously remanded by the Board in July 2016.  Further, while new medical evidence was received following the most recent September 2016 Supplemental Statement of the Case, the evidence is not relevant to the issue being decided herein.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).



FINDING OF FACT

The Veteran's currently diagnosed heart disorders were not incurred in service and are not otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for a heart disorder have not been met. 
38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this case, neither the Veteran nor his/her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2016) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310 (a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310 (a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 .
    

Service Connection Analysis

The Veteran states that he has a heart condition that he believes is related to service. He reports that he has been experiencing chest pains and breathing problems persistently over the last 25 years. 

Service treatment records show that upon entrance to service, there was no report, finding, or diagnosis of any cardiovascular issues that pre-existed service.  While in service, on several occasions in May 1975 and June 1975, the Veteran reported chest pains on the left side, constant sternal chest pain, and difficulty breathing.  On a medical examination upon separation in April 1977, the physician noted that the Veteran had a systolic ejection murmur.

VA treatment records show that the Veteran has been receiving treatment for his heart and blood pressure conditions since 2005, many years following service separation.

An April 2011 private medical treatment record from the University of Florida Community Health Center indicates that the Veteran has a diagnosis of congestive heart failure.  VA medical treatment records also show that the Veteran has been diagnosed with hypertension with heart involvement. 

The evidence also includes an October 2010 VA Ischemic Heart Disease (IHD) examination.  The examiner indicated that the Veteran did not have a diagnosis of IHD, but did not address whether the Veteran had other heart disorders. 

Pursuant to the Board's July 2016 remand, the Veteran was afforded a VA heart examination in September 2016.  The examiner address service treatment records and post-service treatment records dated from 1974 to 2016, which specifically pertained to the Veteran's heart condition.  The examiner then noted that the Veteran did not have IHD, myocardial infarction, congestive heart failure, cardiac arrhythmia, or a heart valve condition.  The examiner instead diagnosed the Veteran with "possible hypertensive heart disease with mild diastolic dysfunction on echo," "history of paroxysmal atrial fibrillation," and "mild chocardiographically identified aortic and mitral insufficiency."  It was then opined that the Veteran's heart disorders were less likely than not incurred in or related to service.  In support of this opinion, the examiner stated that the evidence, as a whole, weighed against the presence of a chronic heart condition of onset during service.  Service treatment records documented "non-cardiac" etiology of subjective symptoms during active duty.  The systolic ejection murmur was noted at the time of service separation, but was attributed to a normal physiologic finding.  According to the examiner, the description was most consistent with an innocent flow murmur, which was "not a heart condition" or disability/functional impairment.  Further, the examiner noted that the post-service medical records showed many normal cardiovascular assessments after active duty service.  Additionally, it was noted that echocardiograms more than 25 years after service identified mild regurgitation of aortic and mitral valves.  According to the examiner, this evidence weighed against
an associated disability or functional impairment for the common echocardiographic findings (i.e., the 2015 echo documented normal cardiac chamber size and function 38 years following service separation).  

The 2016 VA examiner also indicated that echocardiograms since 2004 had intermittently identified mild concentric left ventricular hypertrophy, sometimes with signs of mild (grade I) diastolic dysfunction.  Despite normal wall thickness on a June 2015 echo, the examiner opined that it was at least as likely as not, that Veteran had at least a mild degree of hypertensive heart disease; however, it was less likely than not, that this nonservice-connected mild hypertensive heart  condition was a significant cause for Veteran's current disability/functional limitations.

Also, the 2016 VA examiner stated that the medical evidence, to include multiple cardiac catheterizations and stress testing evaluations, weighed against the presence of ischemic heart disease. Moreover, recent medical records reported the occurrence of paroxysmal atrial fibrillation in association with the Veteran's nonservice-connected pulmonary thromboembolism (a known cause for paroxysmal atrial fibrillation).

The 2016 VA examiner further opined that the Veteran's possible hypertensive heart disease with mild diastolic dysfunction was at least as likely as not due to Veteran's nonservice-connected hypertension.  It was also noted that the Veteran's hypertension had its onset years following service separation.  The evidence also weighed against the service-connected diabetes disability as an etiological factor in the Veteran's hypertension.  In this regard, there was no microalbuminuria, and no evidence of aggravation as the Veteran's blood pressure had been well controlled.  He also had multiple potential causes for his hypertension, including race, gender, and strong family history.

The Board finds the September 2016 VA medical opinions to be highly probative as to the nature and etiology of the Veteran's heart disorders.  The examiner discussed over 40 years of the Veteran's medical records, to include service treatment records.  She also addressed the Veteran's in-service symptoms and treatment.  In addition, her opinions were supported by the medical evidence of record and well-reasoned rationales.  See Bloom, 12 Vet. App. 187; Hernandez-Toyens, 11 Vet. App. 382; Claiborne, 19 Vet. App. 186; Miller, 11 Vet. App. 348.

The Board has also considered the Veteran's statements purporting to relate his heart disorders to service.  As a lay person, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of his heart disorders.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Heart conditions are medically complex disease processes because of their multiple possible etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's heart disorders are complex medical etiological questions involving internal and unseen system processes unobservable by the Veteran.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a heart disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

ORDER

Service connection for a heart disorder is denied.




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


